Citation Nr: 9929716	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
The record contains a diagnosis of PTSD with stressors noted 
as military combat.  The veteran's military occupational 
specialties were light weapons infantryman and armor recon.  
His testimony concerning exposure to stressors is presumed 
credible, and is consistent with information received from 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In a March 1999 letter, the veteran mentioned 
the name of another soldier (C.G.) killed in a motor vehicle 
accident.  Research by the undersigned has resulted in 
confirmation of the death of C.G in a vehicular accident 
during the time and in an area of Vietnam where the veteran 
was stationed. Therefore, the veteran's claim for service 
connection for PTSD is well grounded with in the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  For reasons set forth below, the Board 
finds that further development in this matter is required.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and his appeal with respect to this issue is 
granted to that extent only.  


REMAND             

The veteran's DD 214 shows that he served in the United 
States Army as a light weapons infantryman, that he had 
Vietnam service from July 23, 1970 to July 22, 1971, and that 
he was assigned to Trp C, 3rd Sqdn, 5th Cav.  The veteran has 
reported several combat-related stressors including the death 
of a comrade while stationed in Vietnam.  He reported that a 
comrade, [redacted], was killed on routine patrol, and that the 
veteran carried his body from the helicopter.  In a statement 
from a comrade of the veteran who was a sergeant stationed 
with him in Vietnam, the death of a person killed in action, 
with the same last name (i.e., [redacted]) noted by the 
veteran was corroborated, and many instances of combat and 
related incidents were described.  In addition the death of 
Mr. [redacted] was reported in a letter from the U. S. Armed 
Services Center For Research of Unit Records wherein it was 
also verified that the veteran was assigned to Trp. C, 3rd 
Sqdn, 5th Cav as was Mr. [redacted] when he was killed in action.  
The Board concludes that the evidence supports a finding that 
the veteran was engaged in combat in Vietnam, and notes that 
one stressor event described by him has been verified in the 
record.  In a March 1999 letter, the veteran mentioned the 
name of another soldier [redacted], who was killed in a 
motor vehicle accident.  Research by the undersigned has 
resulted in confirmation of the death of Mr.[redacted] in a 
vehicular accident during the time and in an area of Vietnam 
where the veteran was stationed.

The veteran has related several other stressors that he 
states he encountered during service.  He has indicated that 
when he first arrived in Vietnam in July 1970, he was pushed 
out of a Huey in hostile fire because they could not land, 
and that only 3 of his squad survived.  He noted that at An-
Ka Pass his unit was attacked and he was pinned down on the 
hilltop, covered with blood.  He reported witnessing 
mutilated bodies, blood and death, and noted being attached 
to the 1st Brigade of the 5th Infantry out of Cam-Ran-Bay as 
well as 4 other units: the Big Red One; 101 Airborne the 1st 
Cavalry and the 1st Brigade of the 5th Mec. Unit out of Khe-
Sahn.  The Board acknowledges the presence of a stressor.

The record shows that when the veteran was examined by VA in 
1995, one examiner, an M.D., diagnosed PTSD.  Another 
examiner, a PH. D., found major depression secondary to 
current life circumstances, and it was opined that the 
veteran's tension could be related to the reemergence of 
thoughts about Vietnam, but that the disabling factors in the 
veteran's life were not related to his military experience.  
When the veteran was examined by VA in June 1997, the 
examiner, an M. D. found that the veteran gave a history 
suggestive of PTSD and also endorsed almost all of the DSM-IV 
criteria suggestive of PTSD.  

Based on the variant diagnoses, the Board is of the view that 
another VA examination regarding the etiology of the 
veteran's psychiatric disability would be helpful in an 
equitable disposition of this matter.  The record does not 
contain current examination findings/clinical corroboration 
of a "clear diagnosis" of PTSD related to the veteran's 
service.  Consequently, a new VA psychiatric examination to 
resolve the issue presented on appeal is required. The new 
examination ordered by this remand should be based on a 
complete review of the evidence of record contained in the 
claims folder and the clinical findings found present on 
examination.  Shoemaker v. Derwinski, 3 Vet. App. 248 (1992); 
see also Stanton v. Brown, 5 Vet. App. 563 (1993) (remand for 
VA examination to determine whether veteran has a current 
disability and, if so, whether it resulted from injury or 
disease in service).

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In view of the foregoing, the Board is REMANDING this case 
for the following actions:
 
1.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously treated or 
examined the veteran, to determine the 
nature and extent of any current 
psychiatric disorder.  All indicated 
tests and studies, including 
psychological studies, if determined to 
be necessary, are to be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case, and the 
examination report is to indicate whether 
the file was reviewed.  The examination 
report should contain detailed accounts 
of all manifestations of psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should specify which symptoms 
are associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, which contains 
several reports of examination, and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the psychiatrist is 
requested to identify the diagnostic 
criteria supporting the diagnosis.  
Should PTSD be found, the examiners 
should determine whether it is as least 
likely as not that the diagnosed PTSD is 
related to the claimed inservice 
stressful events.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

2.  The RO should then review the record 
and ensure that all the above actions, 
including all opinions requested, have 
been completed, and if not, corrective 
action must be taken.  When the RO is 
satisfied that the record is complete, 
the RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder to include 
PTSD.  


If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals







